Title: To Thomas Jefferson from John Bondfield, 11 September 1787
From: Bondfield, John
To: Jefferson, Thomas



SIR
Bordeaux 11 Sept. 1787.

The fermentation has spread from the Capital to the Provinces who in return furnish fresh heat to animate the Capital. Our Parlement is translated to an inland Town, their Arets and resolves as also them of other Parlements are pointed to Capital reforms, this parlement attack directly the illegality and undue presumption in administration Issueing of Lettres de Cachets in any case whatever, the Language of every Aret indicates a new and entire Change of Sentiments. Royalty is no longer the main spring. The People appear ripe to Espouse a new Doctrine, the eagerness of every Individual to purchase the Antiministerial publications as they appear are not less, if not more than ever appeard in America. The Assembly of the States are the General conclusions, but it is not pointed out the special Business to which they are to attend. It is therefore probable the States may be assembled, meet, and disolve, and the Nation remain in the same Lyberynth.
Europe appears preparing for revolution, a general Caos, without a permanent system Universally prevails, the New World has begun what the Old one may finish and posibly arrive earlier to a higher degre of perfection.
You receiv’d some Posts past a memorial from the Importers of Tobacco, who solicite your engaging Government to releive them of burthens, by changing hands. I have been attentive to our Imports and Exports. It is with regret I am obliged to observe to you that france is the Dupe of her political Indulgences. In the Article of Tobacco, of 18 millions the Amount of Mr. Morris’s contract, 17 at least has served to pay England for imports to America of her Manufactures. The Exports from hence to the United States for three years past have not amounted to Three hundred Thousand Livres, how therefore can it equitably be expected that france can be brought to continue prices so much above the Standard of other  Nations as she has invariably done to engage commercial conections on liberal and equal correspondent terms. Trade will work its natural Channel. All attempts by indirect or corrupted measures (for I look upon Gouvernment encouragement a specie of Bribery) has no other influence than the momentary continuance of the Bounty. Protection and fredom is a very different case. France continueing her protection to a free Import and Export will give every Bias in her favor without any privation of her National Tresor and she appears at this day in colours that in lieu of soliciting an application to the injury of her revenu ought to draw from America every exertion to the releif of her wants. If by purchasing of Tobacco on the footing of other Nations, her Tobacco farm could be raised two Million ⅌ annum, the difference would fall on the English and Scotch merchants of the 5000 hhds. now in this port. The proceeds of 4700 at least are to be remitted to England, not a single Cargoe is to be laid out in produce or Manufactures of the Country or to pay outstanding debts in france, nor is the Virginia planter anyways benifited the prices in Virginia being kept down by the Monopolizers. To correspond with this Kingdom, Virginia has taken of her Duties on french Wines and Brandys. These measures be assured will operate every commercial advantage and which are the sole Sacrifices Nations can mutually make. My Views may posibly be contracted, my sentiments difering, from the Subscribers to the memorial before you, I deferd writing you on the subject being unwilling to counteract private pursuits, but that my silence might not appear to spring from inattention I give you my Ideas on the Subject.
I could wish to see some regulations take place in the Consular department. The Limits of Mr. Barclays powers to me do not permit such exertions as I esteem essential to shew the real consiquence of American Trade. With due Respect I have the honor to be Sir Your most Obedient hble. Servant,

John Bondfield

